Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Ashley Sperbeck on 3/15/22.
The application has been amended as follows: 
In Claims 16 and 17, after the phrase “The Weapon usage evaluation system of claim” delete “15” and insert –9— 

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 9) “determining, by the data analysis component, a second physiological orientation of the user; comparing, by the data analysis component, the second physiological orientation of the user to an expected physiological orientation of the user; measuring, by the data analysis component, a duration from a time of the simulated firearm discharge to a time of detecting the second physiological orientation; and generating, by the data analysis component, a user score based on the comparison and at least one of a weapon draw time and a weapon 
Firearm simulation and training system is well known in the art. For instance, Wilmink et al. (8920172) in view of Stafford et al. (2014/0361977) teaches determining, by a motion tracker component, an initial position of a user, wherein the motion tracker component comprises one or more cameras deployed in an area of the firearm usage simulation, the one or more cameras being configured to track infrared light emitted from one or more wearable sensors worn by the user; determining, by the motion tracker component, the one or more wearable sensors, and a user-facing camera included within goggles worn by the user, an initial physiological orientation of the user, wherein a subset of the one or more wearable sensors are affixed on a helmet worn by the user and are affixed to one or more limbs of the user; detecting, by a weapons interface component, a simulated firearm discharge; determining, by a data analysis component, a reaction of the user in response to the simulated firearm discharge. 
However, Wilmink in view of Stafford is silent on “determining, by the data analysis component, a second physiological orientation of the user; comparing, by the data analysis component, the second physiological orientation of the user to an expected physiological orientation of the user; measuring, by the data analysis component, a duration from a time of the simulated firearm discharge to a time of detecting the second physiological orientation; and generating, by the data analysis component, a user score based on the comparison and at least one of a weapon draw time and a weapon discharge time”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715